Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 03/19/2020. Currently, claims 1-16 are pending in the application.

Claim Objections

Claim 4 is objected to because of the following informalities: Where it recites “in claim 4” in line 1 should be “in claim 1”.  Appropriate correction is required.
  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 1-6, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being obvious over Applicant’s Admitted prior art (hereinafter as “AAPA”, Figures 1-2, Pages 11-13 of Applicant’s Specification).

Regarding claim 1, Figures 1-2 of AAPA disclose a semiconductor component (1a+1b) comprising: 
at least one first semiconductor layer (GaN in AlGaN/GaN high electron mobility transistor, Page 11 of Applicant’s Specification) and a second semiconductor layer (AlGaN); 
at least two surface electrodes (3a and 3b) of identical type (gate electrode) arranged directly or indirectly on a side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer (GaN) in order to form two anti-serially connected diodes (Pages 11-13 of Applicant’s Specification); 
the surface electrodes (3a and 3b) are arranged and embodied in a cooperating manner such that a charge carrier zone (interface zone of GaN and AlGaN) is formed in the first semiconductor layer (GaN) at least in an operating state; and
at least one control contact (4) for controlling a potential of the charge carrier zone(interface zone of GaN and AlGaN) provided in a region of the charge carrier zone  on the side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer (GaN).

AAPA does not explicitly teach that said charge carrier zone (interface zone of GaN and AlGaN) forming a common counterelectrode with respect to the surface electrodes (3a and 3b); and the 

However, the above limitation does not distinguish the present invention over the prior art of AAPA (Figures 1-2, Pages 11-13 of Applicant’s Specification) which teaches the structure as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).

Regarding claim 2, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein there are no further ohmic contacts (please see Figure 2, source/drain electrodes are combined to connect by electrode 4 only) on the side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer (GaN) other than the at least one control contact (4).


Regarding claim 3, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein the semiconductor component comprises a heterostructure  and a two-dimensional electron gas at a boundary between the first semiconductor layer (GaN) and the second semiconductor layer (AlGaN) forms the charge carrier zone (Pages 11-13 of Applicant’s Specification).

Regarding claim 4, Figures 1-2 of AAPA do not explicitly teach that the semiconductor component as claimed in claim 1, wherein the two-dimensional electron gas has a sheet resistance of between 200 and 800Ω (Ω/□).

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to forma high efficiency varactor with appropriate sheet resistance since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein the control contact (4) is embodied as an ohmic contact or as a Schottky contact (AAPA, Pages 11-13 of specification, ohmic in this case).




Regarding claim 6, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein the surface electrodes (3a and 3b) are embodied as Schottky contacts (AAPA, Pages 11-13 of specification).

Regarding claim 9, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein the semiconductor component comprises a heterostructure composed of III/V semiconductor material (AlGaN/GaN) (AAPA, Pages 11-13 of specification).

Regarding claim 12, Figures 1-2 of AAPA disclose that the semiconductor component of claim 1, wherein the semiconductor component is a varactor (AAPA, Pages 11-13 of specification).

Regarding claim 14, Figures 1-2 of AAPA disclose that the semiconductor component of claim 9, wherein the III/V material is at least one of AlGaN/GaN, GaAs/AlGaAs, or AlGaAs/InGaAs (AAPA, Pages 11-13 of specification).


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being obvious over Applicant’s Admitted prior art (hereinafter as “AAPA”, Figures 1-2, Pages 11-13 of specification) in view of Wright (US 20160079444 A1).

Regarding claim 2, Figures 1-2 of AAPA do not explicitly teach that the semiconductor component as claimed in claim 1, wherein there are no further ohmic contacts on the side of the 

However, Wright is a pertinent art which teaches a compound varactor, wherein the electrodes are formed in the shape of fingers and interleaved with one another and thereby reduce the area for devices which require many varactor (Figure 2, [0002]-[0004]). Figure 2 of Wright, also, teaches that there is one bias connector 280 in the varactor for power supply ([0063])

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor component of AAPA with no further ohmic contacts on the side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer (GaN) other than the at least one control contact (4) according to the teaching of Wright in order to reduce the area of varactor in a device.

Regarding claim 7, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein the surface electrodes (3a and 3b) are each embodied in the form of as a finger structure that are linear in a main direction of extent.

But, Figures 1-2 of AAPA do not explicitly teach that the finger structures are interlaced in one another. 
However, Wright is a pertinent art which teaches a compound varactor, wherein the electrodes are formed in the shape of fingers and interleaved with one another and thereby reduce the area for devices which require many varactor (Figure 2, [0002]-[0004]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor component of AAPA with the finger structures that are interlaced in one another according to the teaching of Wright in order to reduce the area of varactor in a device.


Claims 8 and 13 are rejected under 35 U.S.C. 103 as being obvious over Applicant’s Admitted prior art (hereinafter as “AAPA”, Figures 1-2, Pages 11-13 of specification) in view of Kinzer et al (US 20050189561 A1).

Regarding claims 8 and 13, Figures 1-2 of AAPA do not explicitly teach that the semiconductor component as claimed in claim 1, wherein the surface electrodes (3a and 3b) are ring-shaped, wherein the ring-shaped surface electrodes (33a, 33b) are concentric.

However, Kinzer is a pertinent art which teach a bidirectional switch, wherein Figure 8 of Kinzer teaches an alternate arrangement for gate electrodes and ohmic electrode 26, 25 is illustrated as structure 60. Structure 90 includes two gate electrodes, gate electrodes 32, 34. Gate electrodes 32, 34 are provided without insulation and are formed to have a smooth rounded edges to prevent crowding of the electric fields. Gate electrodes 32, 34 can be formed without the need for implant operations, thereby reducing damage to the structure that can potentially decrease the breakdown resistance of the device ([0047]).


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the surface electrodes such that the surface electrodes (3a and 3b) are ring-shaped, wherein the ring-shaped surface electrodes (33a, 33b) are concentric  since the court has held that a simple substitution of one known element for another (having surface electrode ring shape and concentric instead of finger shaped) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).


Claims 10 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Applicant’s Admitted prior art (hereinafter as “AAPA”, Figures 1-2, Pages 11-13 of specification) in view of Prechtl et al (US 20170125562 A1).

Regarding claims 10 and 15-16, Figures 1-2 of AAPA do not explicitly teach that the semiconductor component as claimed in claim 1, wherein the semiconductor component is highly insulating with a highly insulating substrate, wherein the substrate is formed from SiC or sapphire, or is formed with an additional insulation layer or wherein the substrate is formed from SiC or sapphire, and is formed with an additional insulation layer.

However, Prechtl is a pertinent art which teaches a bidirectional compound semiconductor device, wherein Prechtl teaches that such a device formed with substrate such as single-crystal or 

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate as claimed according to the teaching of Prechtl ([0003]), since it has been held that choosing from a finite number of identified, predictable solutions such as substrate comprising SiC or sapphire or formed with an additional insulation layer in the method of forming the semiconductor component of AAPA , with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        11/06/2021